PER CURIAM.
In this matter, a panel of this court reversed the judgment of the district court. In re NWFX, Inc., 881 F.2d 530 (8th Cir.1989). The suggestion for rehearing en banc was granted, thus vacating the panel opinion. After rehearing en banc, the judgment of the district court is now affirmed by an equally divided court. Chief Judge Lay and Judges McMillian, Arnold, Wollman, and Magill vote to affirm the district court. Judges Floyd R. Gibson, John R. Gibson, Fagg, Bowman, and Beam would reverse. The clerk of the court, is directed to issue the mandate forthwith.